SCALES, J.
Plaintiff, Appellant below, appeals a final summary judgment entered on behalf of all three defendants, Montenay Power Corp., Miami-Dade County, and Hank Clements.
Because no genuine issue of disputed fact exists that Montenay Power Corp. and Hank Clements are entitled to workers’ compensation immunity1, we affirm the trial court’s summary judgment for these two defendants.
While, on remand, Miami-Dade County may also be entitled to workers’ compensation immunity, the contract between Miami-Dade County and Florida Power & Light, which may establish that Miami-Dade County was the “statutory employer” of Plaintiff, was not part of the summary judgment evidence before the trial court. Therefore, the trial court’s entry of summary judgment for Miami-Dade County was premature.
We therefore affirm the final summary judgment for Montenay Power Corp. and Hank Clements, but reverse the final summary judgment for Miami-Dade County and remand for proceedings consistent herewith.

. Yero v. Miami-Dade Cnty., 838 So.2d 686 (Fla. 3d DCA 2003).